       Case 2:20-cr-00054 Document 14 Filed 02/18/20 Page 1 of 2 PageID #: 39



USDC/ATTY-010 (8/10) Request for Transcript or Recording



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF WEST VIRGINIA
                                                            Charleston
                                                         AT ________________


UNITED STATES OF AMERICA




v.                                                                             CASE NUMBER 2:20-mj-00013


NEDELTCHO VLADMIROV




                        REQUEST FOR TRANSCRIPT OR RECORDING
Requestor’s name: Andrew J. Tessman

            Address: 300 Virginia Street, East - Room 4000, Charleston, WV 25301

         Telephone: 304-345-2200                                                       Fax: 304-347-5104

     E-mail address: andrew.tessman@usdoj.gov

Judicial officer presiding: Dwane L. Tinsley, United States Magistrate Judge

Proceeding date(s): February 13, 2020

Proceeding location(s): Charleston, WV

Proceeding type(s)1: Preliminary Hearing and Detention Hearing

Attorney present at hearing (list all attorneys):                         Witness called at proceeding (list all witnesses):
Andrew J. Tessman                                                          Terry Hedrick
Rachel E. Zimarowski                                                       Justin Gibson




Court reporter name/Tape number/Courtflow: COURTSMART

1
 Proceeding types include: Motion Hearing, Voir Dire, Jury Selection, Jury Trial, Day 1, 2, etc., Bench Trial, Day 1, 2, etc., Jury Verdict,
Sentencing, Bond Hearing, Detention Hearing, Etc.
      Case 2:20-cr-00054 Document 14 Filed 02/18/20 Page 2 of 2 PageID #: 40



USDC/ATTY-010 (8/10) Request for Transcript or Recording

Indicate type of transcript requested:

            ✔     Ordinary transcript (due 30 days from date                Daily (due by 5:00 PM the day following
                  assigned to court reporter)                               assignment to court reporter)

                  14-Day transcript (due 14 days from date                  Hourly
                  assigned to court reporter)

                  Expedited (due 7 days from date assigned to               Copy of tape
                  court reporter)

Additional instructions (Provide additional information which will aid in the preparation of the transcript):

Need a transcript of the entire hearing.




         I acknowledge that I am responsible for payment to the court reporter for the cost of a transcript of the

proceedings described herein or that I am responsible to the Clerk of Court for payment of the cost for recording of

the proceedings described herein. Further, I understand that this request will not be processed until appropriate

financial arrangements are made.

By: s/Andrew J. Tessman                                                Date: February 18, 2020
                 Requestor’s Signature or e-Signature

                   Attorney (Civil or Criminal)                        ✔    Assistant United States Attorney

                   CJA Attorney (completed CJA-24 attached)                 Pro Se Litigant

                   Federal Public Defender



FOR OFFICIAL COURT USE ONLY:

Court reporter assigned:

Date assigned:

Delivery method:

                   Hold for pickup

                   Mail to above address

                   Mail to:

                   Ship overnight:

                   via                                  Account no.:                          Priority:
